974 F.2d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William C. FALK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-15031.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 24, 1992.*Decided Sept. 1, 1992.

Before BRUNETTI, RYMER and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
William C. Falk appeals pro se the district court's summary judgment in favor of the United States.   Falk's action was based on the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680 ("FTCA").   The district court dismissed the action finding it barred by the FTCA's two-year statute of limitations.  28 U.S.C. § 2401(b).   We review de novo the district court's grant of summary judgment.   Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990).   We affirm.


3
Falk's allegations of tortious governmental conduct under the FTCA involve actions by a governmental agency which are uniquely governmental in nature and which do not give rise to FTCA liability.   See Woodbridge Plaza v. Bank of Irvine, 815 F.2d 538, 543 (9th Cir.1987);  28 U.S.C. § 2674 (government liability under the FTCA is limited to the extent a private party under applicable state law under like circumstances would be liable).   Moreover, the decision to deny Falk Veterans Administration benefits involved a discretionary function for which the United States is immune from liability.   See Wright v. United States, 719 F.2d 1032, 1035 (9th Cir.1983).   Accordingly, the district court correctly dismissed Falk's FTCA claim.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3